 


113 HR 4317 RH: State, Tribal, and Local Species Transparency and Recovery Act
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 405 
113th CONGRESS 2d Session 
H. R. 4317 
[Report No. 113–539] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 27, 2014 
Mr. Neugebauer (for himself, Mr. Hastings of Washington, Mrs. Lummis, Mr. Amodei, Mr. Bishop of Utah, Mr. Collins of Georgia, Mr. Harris, Mr. Huizenga of Michigan, Mr. Lankford, Mr. Luetkemeyer, Mr. Southerland, Mr. Thompson of Pennsylvania, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Natural Resources 
 

July 17, 2014
Additional sponsors: Mr. Lucas, Mr. Thornberry, Mr. Walden, Mr. Cotton, Mr. Cramer, Mr. Gosar, Mr. McClintock, Mr. Tipton, Mr. Pompeo, Mr. Tiberi, Mr. Jones, Mr. Huelskamp, Mr. Goodlatte, Mr. Smith of Missouri, Mr. Franks of Arizona, Mr. Conaway, and Mr. Pearce

 
July 17, 2014 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend the Endangered Species Act of 1973 to require disclosure to States of the basis of determinations under such Act, to ensure use of information provided by State, tribal, and county governments in decisionmaking under such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the State, Tribal, and Local Species Transparency and Recovery Act.  
2.Requiring decisional transparency with affected StatesSection 6(a) of the Endangered Species Act of 1973 (16 U.S.C. 1535(a)) is amended— 
(1)by inserting (1) before the first sentence; and  
(2)by striking Such cooperation shall include and inserting the following: 
 
(2)Such cooperation shall include— 
(A)before making a determination under section 4(a), providing to States affected by such determination all data that is the basis of the determination; and  
(B).  
3.Ensuring use of State, tribal, and local information 
(a)In generalSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended— 
(1)by redesignating paragraphs (2) through (21) as paragraphs (3) through (22), respectively; and  
(2)by inserting after paragraph (1) the following: 
 
(2)The term best scientific and commercial data available includes all such data submitted by a State, tribal, or county government..  
(b)Conforming amendmentSection 7(n) of such Act (16 U.S.C. 1536(n)) is amended by striking section 3(13) and inserting section 3(14).  
 
 
July 17, 2014 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
